GULOTTA, Judge
(dissenting).
I respectfully dissent.
I fail to find an abuse of the broad discretion placed with the trial judge.
In addition to receiving $70 per week from his full-time employment, White testified that he worked periodically at Ochs-ner Hospital at a rate of $10 per day. While he claims to have earned approximately $50 from Ochsner within the last year, he stated that he had worked at the hospital as recently as three nights in the last week before the hearing and “about” two nights two weeks before that. White testified further that he received additional income from employment as a waiter. In setting the alimony award, the additional income from Ochsner and from White’s work as a waiter must be considered.
Accordingly, I respectfully dissent.